On Motion to Dismiss Appeal.
SOMMERVILLE, J.
The state of Louisiana, alleging that defendant has acquiesced in the judgment appealed from, moves the court to dismiss the appeal in this case.
It is ordered, adjudged, and decreed that this case be remanded to the trial court, for the purpose of hearing and taking testimony on the alleged acquiescence by the defendant in the judgment and sentence of the court appealed from, and that said testimony be returned to and filed in this court within 30 days from the time this order becomes final.
■ PROVOSTY, J., being absent on account of illness, takes no part.